JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s orders filed January 23, 2002, and March 8, 2002, be affirmed. The district court properly dismissed the claims against Judge Huvelle on the ground that judges are absolutely immune from liability for damages for their judicial acts. See Mireles v. Waco, 502 U.S. 9, 10, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991). The complaint against the United States was properly dismissed without prejudice because it failed to comply with the requirement of “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a). The district court did not abuse its discretion in denying reconsideration of that order.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.